 

 

Case 1:17-cv-00179-DHB-BKE Document 120 Filed 06/22/20 Page 1 of 2

  

IN THE UNITED STATES DISTRICT COURT FOR THE ;
SOUTHERN DISTRICT OF GEORGIA 99 JUN22 PH 3:48
AUGUSTA DIVISION

GJ&L, INC.,

 

Plaintiff,

Vv. EM LLjSl 73

CNH INDUSTRIAL AMERICA, LLC,

+ + + + F F F F OF

Defendant.

ORDER AND NOTICE OF
PRETRIAL PROCEEDINGS

In preparation for trial, IT IS ORDERED that lead counsel for
the parties confer and prepare one consolidated proposed pretrial
order to be filed with the Clerk of this Court. The proposed pretrial
order shall be filed BY THE CLOSE OF BUSINESS ON July 8, 2020.
Plaintiff’s counsel has the responsibility to initiate compliance
herewith. The form of the proposed pretrial order shall be in accord
with the attached instructions. The form is also available at the

Court's website, www.gasd.uscourts.gov under "Forms" > "Civil Forms"

 

> "Consolidated Pretrial Order - Judges Hall, Bowen & Moore."

A party’s failure to comply with the requirements of this Order
may result in dismissal of the complaint or other appropriate
sanctions. Traditionally, this Court requires parties to meet and
confer in person when preparing the proposed pretrial order. To
ensure the Parties’ health in light of the ongoing Coronavirus
pandemic, the Parties may in this instance confer via telephone or

video conference when preparing their proposed pretrial order. The

 
 

 

Case 1:17-cv-00179-DHB-BKE Document 120 Filed 06/22/20 Page 2 of 2

proposed pretrial order must include a paragraph stating the date and
duration of the meeting and the names of all counsel or parties
participating. Unconsolidated proposed pretrial orders will not be
accepted without the Court’s written permission. If any party is
unrepresented by counsel, such party must comply with this Order in
the same manner as counsel.

The Clerk of Court will schedule a pretrial conference, jury
selection, and trial on dates to be decided, all to be held in the
Second Floor Courtroom of the United States District Court located
at 600 James Brown Boulevard, Augusta, Georgia 30901. The Parties
must submit all unresolved evidentiary objections and motions in
limine BY THE CLOSE OF BUSINESS FOURTEEN DAYS BEFORE THE PRETRIAL
CONFERENCE . Responses thereto must be submitted BY THE CLOSE OF
BUSINESS SEVEN DAYS BEFORE THE PRETRIAL CONFERENCE.

At the pretrial conference, the Court will take up any pending
motions and will approve, disapprove, or direct amendment of the
proposed pretrial order. All trial exhibits (in digital format) and
an exhibit list MUST be provided to the Court at the pretrial
conference. Further, lead counsel for each party MUST attend the
pretrial conference.

ORDER ENTERED at Augusta, Georgia, this 22d, of June,

  
 

2020.

 

UNITED pees DISTRICT JUDG

 
